Name: Council Regulation (EC) No 2975/94 of 21 November 1994 temporarily suspending the autonomous common customs tariff duty on certain industrial products (in the chemical and allied sectors)
 Type: Regulation
 Subject Matter: chemistry;  industrial structures and policy;  health;  tariff policy;  EU finance
 Date Published: nan

 12 . 12 . 94 Official Journal of the European Communities No L 318/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2475/94 of 21 November 1994 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the chemical and allied sectors) THE COUNCIL OF THE EUROPEAN UNION, situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in other cases to suspend them completely; Whereas the decision for the suspension of these autonomous duties should be taken by the Community; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from 1 January to 30 June 1995 . Article 2 This Regulation shall enter into force on 1 January 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 November 1994. For the Council The President M. WISSMANN 12. 12. 94No L 318/2 Official Journal of the European Communities ANNEX CN code TARIC Description Rate of autonomous duty (% ) ex 2843 90 90 *20 Palladium monoxide Q ex 2846 10 00 * 10 Mixture based on lanthanide compounds, containing by weight 60 % or more but not more than 70 % of cerium, evaluated as cerium dioxide, and containing by weight not more than 1 % of zirconium oxide, aluminium oxide or iron oxide 0 ex 2903 30 10 *20 1,1,1,2,3,3,3-Heptafluoropropane 0 ex 2905 39 90 * 30 2-Methylpropane-l,3-diol 0 ex 2905 50 90 * 10 2,2-Bis(bromomethyl)propanediol 0 ex 2907 29 90 *60 4,4'-(3,3,5-Trimethylcyclohexylidene)diphenol 0 ex 2916 20 00 *30 Empenthrin (ISO ) 0 ex 2918 29 10 * 10 2-Hydroxy-l-naphthoic acid 0 ex 2918 29 50 * 10 Gallic acid, of a purity by weight of 99,7% or more calculated on the dry weight (measured by acidimetry), with a moisture content by weight of less -than 10 %, a sulphated ash content by weight of less than 0,06 %, an iron content of less than 8 mg/kg and an iodine colour number not exceeding 3 on the DIN 6162 scale 0 ex 2918 90 00 * 75 Sodium phenoxyacetate 0 ex 2924 29 90 * 30 Diethyltoluamide (INN) 0 ex 2926 90 90 * 75 Chlorothalonil (ISO ) 0 ex 2930 90 80 * 17 3,3 '-Thiodi(propionic acid ) 0 ex 2932 29 90 * 77 6-Dimethylamino-3,3-bis(4-dimethylaminophenyl)phthalide 0 ex 2933 29 90 *40 Triflumizole ( ISO ) 0 ex 2933 39 80 *28 Imazethapyr (ISO) 0 ex 2933 90 80 *30 Quizalofop-P-ethyl (ISO) 0 ex 2934 10 00 * 10 Hexythiazox ( ISO ) 0 ex 2934 90 99 * 37 . Carboxin (ISO ) 0 ex 2941 50 00 * 10 Clarithromycin (INN) 2,7 ex 2941 90 00 *03 Amphotericin B (INN) ex 3004 20 90 * 60 0 ex 2941 90 00 *25 Sisomycin sulphate (INNM) 0 ex 2941 90 00 *49 Cefminox (INN) and its salts 0 ex 3001 90 91 * 10 Unpurified heparin and its salts with an activity not exceeding 150 international units/mg 0 Official Journal of the European Communities No L 318/312. 12. 94 CN code I TARIC I Description Rate ofautonomous duty (% ) ex 3002 10 91 *40 Anti-D plasma 0 ex 3003 90 90 *30 Preparation of tacrolimus (INN) 0 ex 3004 39 90 * 10 Preparation containing des-l-alanine-[125-serine] interleukin-2 (human), obtained from genetically-manipulated Escherichia coli 0 ex 3204 15 00 * 10 Dibenzimidazo[2,l-b:2',l'-i]benzo[lmn]-[3,8]-phenanthroline-8,17-dione {C.I. Pigment Orange 43 ) 0 ex 3204 15 00 *20 Dibenzimidazo[2,l-b:l',2'-j]benzo[lmn]-[3,8]-phenanthroline-6,9-dione (C.I. Pigment R&lt;id 194) 0 ex 3504 00 00 *20 Glycoprotein 160 obtained from Human Immunodeficiency Virus, HIV-1 strain 0 ex 3815 19 00 * 13 Catalyst consisting of titanium tetrachloride supported on magnesium dichloride, in the form of a suspension in mineral oil or in hexane, for use in the manufacture of polypropylene (a ) 0 ex 3815 90 00 * 87 Catalyst, consisting of a mixture of (2-hydroxypropyl)trimethylammonium formate and &lt;iipropylene glycols 0 ex 3822 00 00 *20 Polyethylene terephthalate strip, coated with several layers of reagents of differing type and a surface layer of titanium dioxide or barium sulphate, for the manufacture of analysis cartridges for biochemical tests (a) 0 ex 3823 90 98 * 18 Grains, consisting of a mixture of dialuminium trioxide and zirconium dioxide, containing by weight:  70 % or more but not more than 78 % of dialuminium trioxide and  19 % or more but not more than 26 % of zirconium dioxide 5,2 ex 3823 90 98 * 19 Grains, consisting of a mixture of dialuminium trioxide and zirconium dioxide, containing by weight:  54 % or more but not more than 62 % of dialuminium trioxide and  36 % or more but not more than 44 % of zirconium dioxide 5,2 ex 3823 90 98 *34 Preparation consisting essentially of alkaline asphalt sulphonate, of:  a specific gravity of 0,9 or more but not exceeding 1,5 and  a solubility in water of 70 % by weight or more 0 ex 3823 90 98 *58 Lithium tantalate wafers, undoped 0 ex 3901 90 00 *92 Ionomer resin consisting of a salt of a copolymer of ethylene with methacrylic acid 4 ex 3901 90 00 *93 Ionomer resin consisting of a salt of a terpolymer of ethylene with isobutyl acrylate and methacrylic acid 0 ex 3901 90 00 *95 A-B-A Block copolymer of polystyrene, ethylene-butylene copolymer and polystyrene, ex 3902 90 00 *91 containing by weight 35 % or less of styrene, in one of the forms mentioned in note 6 (b) to Chapter 39 0 ex 3903 90 00 *40 Copolymer of styrene with 2-ethylhexyl acrylate or with «-butyl acrylate, containing:  10 mole % or more but not more than 16 mole % of acrylate,  0,2 mg/kg or less of sodium and  0,1 mg/kg or less of calcium 0 No L 318/4 Official Journal of the European Communities 12. 12 . 94 Rate of autonomous duty (%) CN code TARIC Description ex 3903 90 00 *70 Copolymer of styrene, butyl acrylate and acrylic acid, containing by weight 92 ( ±1 ) % of styrene, 7 ( ±1 ) % of butyl acrylate and 1 ( ±0,5 ) % of acrylic acid 0 ex 3904 40 00 * 92 Copolymer of vinyl chloride, vinyl acetate, hydroxypropyl acrylate and maleic acid, containing by weight 80 % or more but not more than 83 % of vinyl chloride, 1,6 % or more but not more than 2 % of hydroxy groups and 0,25 % or more but not more than 0,38 % of carboxyl groups 0 ex 3906 10 00 *20 Poly(methyl methacrylate ) crosslinked with divinylbenzene 0 ex 3907 30 00 * 10 Epoxide resin for the manufacture of goods of heading No 8541 or 8542 (a ) 0 ex 3907 99 10 *30 Liquid crystal copolyester with a melting point of not less than 270 °C, whether or not containing fillers 0 ex 3911 90 10 * 10 Poly(oxy-l,4-phenylenesulphonyl-l,4-phenyleneoxy~l,4-phenyleneisopropylidene ­ 1,4-phenylene), in one of the forms mentioned in note 6 (b ) to Chapter 39 3,5 ex 3912 90 10 *20 Cellaburate ( INN), non-plasticized, in the form of powder:  with a butyryl content by weight of 25 % or more, as determined by the ASTM D 817-72 method and  of a viscosity not exceeding 80 poise, as determined by the ASTM D 817-72 method, for use in the manufacture of wood coatings, paints or lacquers and printing inks (a) 0 ex 3917 32 31 *92 Insulating tubing (heat-shrinkable tubing) of ethylene polymers, whether or not internally coated or covered with a thermoplastic adhesive, for use in nuclear plants (a ) 0 ex 3919 90 31 * 10 Reflecting laminated sheeting, metallized, not containing glass balls or pyramidal ex 3921 90 19 * 70 patterns, consisting of one sheet of polyester and at least another sheet of polyester or other plastic material and coated on one side with an adhesive, whether or not protected by a release sheet, in rolls of a width of 150 cm or more and a gross weight of 75 kg or more 0 ex 3919 90 31 * 30 Polyethylene terephtalate film of a thickness not exceeding 25 micrometres, either: ex 3920 62 10 *20  oniy dygj jn the mass, or ex 3921 90 19 *60  dyed in the mass and metallized on one side 0 ex 3919 90 31 *40 Reflecting polyester sheeting embossed in a regular pyramidal pattern, for the ex 3920 62 10 *40 manufacture of safety stickers and badges, safety clothing and accessories thereof, or of ex 3920 62 90 *20 school satchels, bags or similar containers (a ) ex 3920 63 00 *30 ex 3920 69 00 * 30 0 ex 3919 90 61 *92 Polyvinyl chloride sheeting, of a thickness of less than 1 mm, coated with an adhesive in which are embedded glass balls of a diameter not exceeding 100 micrometres 0 ex 3920 62 10 * 10 Polyethylene terephthalate film, of a thickness of less than 10 micrometres, for the manufacture of digital audio cassettes (a ) 0 ex 3920 62 10 *35 Polyethylene terephthalate film, of a thickness of 100 micrometres or more but not exceeding 150 micrometres, for the manufacture of photopolymer printing plates (a) 0 ex 3920 62 10 *60 Film of polyethylene terephthalate, coated or covered on one side or on both sides with ex 3921 90 19 *25 a layer of modified polyester, of a total thickness of 7 micrometres or more but not exceeding 11 micrometres, for the manufacture of video tapes with a magnetic layer of metallic pigments and a width of 8 mm or of 12,7 mm (a ) 0 12. 12 . 94 Official Journal of the European Communities No L 318/5 CN code TARIC Description Rate of autonomous duty (% ) ex 3920 99 50 *24 Film entirely of polyvinyl alcohol, of a thickness not exceeding 1 mm and containing by weight :  2 % or less of unhydrolysed acetate groups evaluated as vinyl acetate and  5 % or more but not more than 25 % of glycerol as plasticizer, for the manufacture of roof-windows (a) 0 ex 3921 90 19 *50 Multilayer film of a thickness not exceeding 150 micrometers, consisting of a polyester film coated on one side with polycarbonate resin, metallized on the other side with titanium coated with polycarbonate resin and other layers containing N,N'-diphenyl-N,N'-di-m-tolyibiphenyl-4,4'-ylenediamine 0 ex 5911 90 90 *40 Acrylic fibre rods, having a length of not more than 50 cm, for the manufacture of pen tips (a ) 0 ex 6903 20 90 * 10 Yarn of continuous ceramic filaments, each filament containing by weight:  12 % or more of diboron trioxide,  26 % or less of silicon dioxide and  60 % or more of dialuminium trioxide 0 ex 6903 90 80 * 10 Beryllium oxide, of a purity by weight of more than 99 %, in the form of blanks, bars, ex 6909 19 00 *40 blocks or plates 0 ex 7011 10 90 * 10 Glass lenses with a stippled front refractor or with a front refractor composed of prismatic elements, with an external diameter of more than 121 mm but not exceeding 125 mm 0 ex 7011 10 90 *20 Parabolic glass reflectors, with an external diameter of more than 121mm but not exceeding 125 mm 0 ex 7011 20 00 *40 Glass face-plate :  with a diagonal measurement of 366,4 mm ( ±1,5 mm) and of dimensions of 246,4 x 315,4 mm ( ±1,5 mm),  with a diagonal measurement of 391mm ( ±1,5 mm) and of dimensions of 261,4 x 326,8 mm ( ±1,5 mm),  with a diagonal measurement of 442 mm ( ±1,5 mm) and of dimensions of 293.4 x 369,2 mm ( ±1,5 mm),  with a diagonal measurement of 513,5 mm ( ±1,6 mm) and of dimensions of 341.8 x 440,5 mm ( ±1,6 mm),  with a diagonal measurement of 544,5 mm ( ±1,6 mm) and of dimensions of 358 x 454 mm ( ±1,6 mm),  with a diagonal measurement of 629,8 mm ( ±3 mm) and of dimensions of 406.5 x 519 mm ( ±2 mm),  with a diagonal measurement of 639,3 mm ( ±3 mm) and of dimensions of 413.6 x 527 mm ( ±2 mm) or  with a diagonal measurement of 838,2 mm ( ±1,5 mm) and of dimensions of 549.9 x 695,6 mm ( ±1,5 mm), and with a raised edge, for the manufacture of colour cathode-ray tubes (a ) 0 ex 7104 10 00 * 10 Piezo-electric quartz, not set or mounted, in the form of non-doped slices of synthetic a-quartz monocrystal 0 7106 10 00 * 10 Silver, in the form of powder 0 No L 318/6 Official Journal of the European Communities 12 . 12 . 94 CN code TARIC Description Rate of autonomous duty (% ) ex 8421 99 00 *91 Parts of equipment, for the purification of water by reverse osmosis, consisting of a bundle of hollow fibres of artificial plastic material with permeable walls, embedded in a block of artificial plastic material at one end and passing through a block of artificial plastic material at the other end, whether or not housed in a cylinder 0 ex 8421 99 00 * 92 Parts of equipment for the purification of water by reverse osmosis, consisting essentially ex 5911 90 90 *30 of plastic-based membranes, supported internally by woven or non-woven textile materials which are wound round a perforated tube, and enclosed in a cylindrical plastic casing of a wall-thickness not exceeding 4 mm, whether or not housed in a cylinder of a wall-thickness of 5 mm or more 0 ex 8421 99 00 *93 Components of separators for the separation or purification of gases from gas mixtures, consisting of a bundle of permeable hollow fibres enclosed within a container, whether or not perforated, of an overall length of 300 mm or more but not exceeding 3 700 mm and a diameter not exceeding 500 mm 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions.